Title: To George Washington from Robert H. Kirkwood, Jr., 13 April 1783
From: Kirkwood, Robert H., Jr.
To: Washington, George


                        
                            Sir
                            New Castle April 13th 1783
                        
                        agreable to a resolve of the Honourable the Congress dated the twenty second of march last the Officers of
                            the Delaware Battalion have unanimously agreed to recieve the Commutation in Lieu of the half pay for life. and take this
                            oppertunity of signifying the same to your Excellency. I am with Due respect your Excellencys Humble Servt
                        
                            Robert Kirkwood
                            Capt. Commanding D.B.
                        
                    